Citation Nr: 1143893	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  05-29 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and adjustment disorder.

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for blepharospasm.

3.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for loss of use of the left hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to November 1966.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In December 2008, the Board reopened the previously denied claim for service connected for PTSD and remanded that claim on its merits and the other claims on appeal to the RO for additional action.

This case was again before the Board in June 2010 when it was remanded for further development. 

The United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), where a Veteran's claim "identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  As such, although not claimed by the Veteran, the Board has recharacterized the issue on appeal as indicated above to include depression and adjustment disorder.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and adjustment disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The probative evidence of record shows that blepharospasm is an additional disability caused by VA care the proximate cause of which was an event not reasonably foreseeable.

2.  The preponderance of the probative evidence does not show any additional disability to the left hand, including loss of use, due to the Veteran's treatment by VA.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for blepharospasm have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011). 

2.  The criteria for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for loss of use of the left hand have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in December 2003 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that entitlement to compensation pursuant to 38 U.S.C.A. § 1151 is being denied with respect to his claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for loss of use of the left hand.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted private treatment records, including relevant records from Maine Neurology.  The appellant was afforded VA medical examinations in July 2009 and August 2010.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  1151

Under certain circumstances, VA provides compensation for additional disability resulting from VA medical treatment in the same manner as if such disability were service-connected.  For a claimant to qualify for such compensation, the additional disability must not be the result of the Veteran's willful misconduct, and such disability must be caused by hospital care, medical or surgical treatment, or examination furnished to the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  38 U.S.C.A. § 1151.  For a claimant to be entitled to compensation when additional disability is caused by VA hospital care, medical or surgical treatment, or examination, the proximate cause of the additional disability must be: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

To establish actual causation, the evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) . 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

A.  Blepharospasm

The Veteran seeks entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for blepharospasm.  The Veteran contends that his condition is due to improperly prescribed doses of psychiatric medications while under treatment by VA.

The Veteran was diagnosed with blepharospasm in June 2000 and has been consistently diagnosed with blepharospasm since.  In April 2001 the Veteran was noted to have neurological symptoms of blepharospasm.  In August 2001 the Veteran was diagnosed with blepharospasm and orofacial dyskinesia.  However, a diagnosis of Meige syndrome was doubted.  In December 2003 the Veteran was diagnosed with moderate blepharospasm.

In June 2004 a VA physician rendered an opinion regarding whether the Veteran's blepharospasm is related to the years of Thorazine prescribed by VA.  The physician stated that after review of the voluminous case folders and, particularly, the September 1999 neurology consultation note, which indicated that the Veteran's recurrent twitching and closure of the eyes with spasms of the lower jaw is either essential blepharospasm but more likely either atypical blepharospasm or Meige syndrome.  The physician opined that there was no evidence that the dystonia was related to medication prescribed inappropriately by VA.

In July 2005 a VA medical opinion was obtained.  The examiner rendered the opinion that while it is possible that use of neuroleptic medication can cause extra movements, such as blepharospasm or other movement disorders, such as Maige syndrome, the incidence of this is very low.  The development of the conditions may appear many years after treatment with the medication.  The medical literature indicated that drug-associated facial dyskinesias occur in about 5 percent of patients or less.  The examiner stated that it is possible but less likely than 50 percent that the Veteran's blepharospasm was caused by his schizophrenia or schizophreniform disorder or seizure disorder.  In regard to the use of psychotherapeutic medication or neuroleptic medications, blepharospasm can be caused by the medications however the incidence is "extremely" low.  The examiner further stated that the additional disability was not due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA or due to an event not reasonably foreseeable.  The examiner noted that the Veteran received normal adult doses of the medications and for behavioral symptoms for which the Veteran kept coming back to VA.  The use of the medications was justifiable in the face of the Veteran's ongoing symptomology and lack of adjustment in relationship to his lifestyle.  The examiner stated that there was no evidence of any carelessness, negligence, or lack of proper skill or error in judgment or similar instance of fault exercised by VA providers in prescribing the medication or monitoring the effects of a period of time.  In addition, the event was not foreseeable because the incidents of the extra movements about the head, neck, and face are relatively rare and their incidents are noted to be in the single digits when pertinent literature is reviewed.

A May 2006 private evaluation revealed prominent blepharospasm and some movement of the lips at times.  The Veteran was diagnosed with Meige syndrome with the combination of blepharospasm and movements of the lower face.  It was noted that there was a possibility that this was idiopathic and spontaneous.  Also noted that this condition can occur as a delayed response from major tranquilizers such as the Veteran was on in the 1970's.  It was noted that the later was more likely given the timing of his symptoms and the long duration and high dose of medication that he was prescribed.  

The Veteran was afforded a VA examination in July 2009.  The examiner noted that the Veteran was treated with Thorazine, Mellaril, Cogentin, Prolixin, or Haldol for many years and that the contention is that the Veteran developed blepharospasm and other tics associated with this treatment.  After physical examination the Veteran was diagnosed with blepharospasm of moderate severity.  The examiner rendered the opinion that it was at least as likely as not that the Veteran's diagnosis of blepharospasm is related to his treatment for schizophrenia/schizophreniform or related psychiatric disorders.  The examiner noted that the Veteran was treated for many years with multiple medications whose side effects include extrapyramidal symptoms such as tics and blepharospasm and other spontaneous involuntary movements.  It was noted that these movements can persist after the medication has been discontinued and that these were well know side effects for the class of medication.  However, the examiner rendered the opinion that the records revealed no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care for schizophrenia/schizophreniform disorder.  

In July 2010 the Veteran was afforded a VA eye examination.  After examination the Veteran was diagnosed with bilateral blepharospasm causing intermittent blurred vision, photophobia, and dry eye, and mild cortical cataracts, not visually significant.

In August 2010 the Veteran was afforded a VA peripheral nerves examination.  The Veteran was noted to have developed blepharospasm and other tics associated with his treatment for schizophrenia.  He was noted to have been treated with Thorazine, Mellaril, Cogentin, Prolixin, or Haldol for many years.  The Veteran was reported to have developed these symptoms associated with the use of these medications.  He was noted to need to have Botox shots done around both eyes every three months and that the treatment helps with the blepharospasm symptoms.  After examination, the Veteran was noted to be diagnosed with blepharospasm, bilateral peri-orbital muscles.  The examiner stated that it was impossible to tell if the Veteran was prescribed excessive doses of medication to manage his psychiatric disability without resorting to mere speculation.  The Veteran was indicated to have been prescribed medications according to what the clinician deemed appropriate for his psychiatric presentation at the time.  Dosages in the Physician's Desk Reference (PDR) were noted to be recommended dosages and that any clinician has the option of modifying dosages according to the clinical presentation of the patient at the time of treatment.  The examiner noted that there was no indication in the medical records that the Veteran became medically (hepatic) toxic on his prescribed medications.

The examiner noted that opinions that may indicate over dosing are based on static information and that no clinician can more than 30 years later determine what was needed for treatment when they were not there to see the acute psychiatric presentation of the patient.

The examiner rendered the opinion that there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the Veteran's care for schizophrenia/schizophreniform disorder.  The examiner noted that blepharospasm is a well known (common) side effect of this class of medications and that with low doses, normal doses, or elevated doses the side effects are the same.

The examiner further stated that "any potential additional disability is due to an event that was not reasonably foreseeable."

The Board finds that entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for blepharospam is warranted.  The evidence reveals that the Veteran was treated for many years by VA with Veteran was treated by VA for many years with Thorazine, Mellaril, Cogentin, Prolixin, or Haldol.  These medications have been noted by VA examiners to carry blepharospasm as a side effect.

In June 2004 a VA physician rendered the opinion that the Veteran's blepharospasm was more likely either atypical blepharospasm or Meige syndrome and that there was no evidence that the dystonia was related to medication prescribed inappropriately by VA.

In July 2005 a VA medical opinion indicated that blepharospasm may be caused by psychotherapeutic medication or neuroleptic medications but that the instance is "extremely" low.  It was noted that the Veteran's additional disability was not due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA or due to an event not reasonably foreseeable because the Veteran received normal adult doses for the medication and for behavior symptoms for which the Veteran kept returning to VA.  In addition, the examiner noted that the event was not foreseeable because the incidents of the extra movements about the head, neck, and face are relatively rare and their incidents are noted to be in the single digits when pertinent literature is reviewed.

In May 2006 a private evaluation report indicates that it was more likely that the Veteran's condition occurred as a delayed response from major traquilizers than being idiopathic and spontaneous based upon the timing of the symptoms and the long duration and high dose of medication that was prescribed.

After examination in July 2009 it was noted that it was at least as likely as not that the Veteran's diagnosis of blepharospasm is related to his treatment for schizophrenia/schizophreniform or related psychiatric disorders because the Veteran was treated for many years with multiple medications whose side effects included blepharospams.  However, the examiner rendered the opinion that there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care for schizophrenia/schizophreniform disorder.

After examination in August 2010 the examiner found that the Veteran had blepharospasm, that it was impossible to determine if the doses of medication prescribed to the Veteran were excessive, and that there was no evidence of any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care for schizophrenia/schizophreniform disorder as the disorder was a well known side effect.  However, the examiner further indicated that "any potential additional disability is due to an event that was not reasonably foreseeable."

Based upon the examinations discussed above, the evidence is at least in equipoise that the Veteran's blepharospasm is due to the Veteran's use of medications prescribed by VA to control his schizophrenia/schizophreniform disorder.  The preponderance of the evidence indicates that the Veteran's development of blepharospasm is not due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination as evidenced by the opinions dated in June 2004, June 2005, May 2006, July 2009, and August 2010.  However, the evidence is in relative equipoise in regard to whether the blepharospasm is due to an event not reasonably foreseeable as indicated in May 2006 and August 2010.  As such, affording the Veteran the benefit of the doubt, entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for blepharospam is granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Loss of Use of the Left Hand

The Veteran seeks entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for loss of use of the left hand.  The Veteran contends that he has loss of use of the left hand due to left wrist and cubital tunnel release at the left elbow surgeries performed by VA.

Review of the claims file reveals that the Veteran signed an informed consent form for left carpal tunnel release dated in December 1995.  The form indicates that complications included bleeding, infection, and nerve damage.

Another informed consent form was signed in April 1996.

In April 1996 the Veteran underwent left ulnar nerve transposition and release of left little finger surgery.  After the procedure the Veteran denied numbness, finger circulation was good, and the fingers were warm to the touch.  There was good capillary refill.

An October 1998 treatment note indicates that the Veteran had a tendon release of the left digiti quinti in the palm and to have had a left ulnar nerve transposing operation.  He complained of continued numbness and discomfort in the left ulnar border of his hand and especially in the fifth finger.  Neurological examination was reported to reveal no carpal tunnel syndrome.  The wrist had good range of motion but it hurt him locally to move it around.  The surgical site of the ulnar transposition was normal and there was no Tinel's sign except at the Guyon's canal.  He had numbness in the fifth finger and a little bit in the fourth finger.  He complained that the dorsum of the hand but no real sensory change relative to the radial nerve could be picked up.  He had no weakness.  The opinion was rendered that the Veteran had an ulnar neuropathy at the wrist just proximal to the distal flexor crease and that this was probably a Guyon's canal ulnar neuropathy.

In June 1999 the Veteran reported recurrent pain, numbness, and tingling in the left hand and wrist, as well as the left forearm.  The Veteran was noted to have had carpal tunnel syndrome in the past and that he had relief from surgery but that the symptoms came back.  The Veteran was noted to have no muscle weakness or difficulty holding objects with either hand.  He was assessed with carpal tunnel syndrome.

The Veteran underwent a neurology consultation in August 1999.  The Veteran reported that he had been diagnosed with carpal tunnel syndrome bilaterally in 1994 and 1995.  He indicated that he had undergone a carpal tunnel release in the left arm and left wrist in 1995 or 1996.  No old medical records were noted to have accompanied the Veteran.  The Veteran stated that he was left with mild numbness in his left hand.  He also complained of numbness, tingling, and paresthesias in the ulnar distribution on the left upper extremity.  This was treated with an ulnar nerve transposition for supposedly cubital tunnel entrapment of the ulnar nerve on the left side a few months later.  The Veteran indicated that since then he had increasing discomfort with pins and needles pains, cramps in the muscles of the hand on the left side.  He was noted to recently have complaints of numbness affecting the dorsum of the left forearm and actually cut himself on one or two occasions without ever having knowledge of it.  The area of the dorsum of the forearm which appeared to be numb did not strictly lie within the distribution of the ulnar nerve on the sensory map of his upper extremity.  He also complained of pain and numbness in the forearm and difficulty with elevation of the left shoulder and wondered whether he had shoulder arthritis.

The Veteran had three steroid injections in the wrist that did not afford relief.

Examination revealed left side hand grip of 5-/5.  Adduction of the thumb was 5-/5 on the left.  Dorsiflexion of the wrist was 4/5 and flexion of the wrist was 4/5.  Ulnar deviation and radial deviation were 5-/5.  Pronation and supination were 5/5 elbow flexion was 5/5 and extension was 5/5.  There were no fasciculations, no wasting of the left upper extremity.  There were no tremors.  Tone was normal.  Deep tendon reflexes showed slightly brisk reflexes in the left upper extremity.  The Veteran had a positive finger flexion jerk on the left.  Sensory examination revealed decreased pinprick in the region of the left arm laterally as well as medially compared to the right.  There was also a decreased sensation to over 50 percent along the radial border of the forearm and the median nerve distribution in the right hand.  This was about 50 percent compared to the other side.  There was an even further reduction of sensation in the little finger on the left and the ulnar aspect of the right finger on the left, as well as the ulnar aspect of the forearm which was about 60 to 70 percent decreased compared to the right to light touch and pinprick.  The Veteran had a decreased sensibility to pinprick and thermal sensations in the medial aspect of the forearm.  The rest of the sensations in the upper and lower extremities were normal.  

No clear diagnosis was rendered.  The Veteran was note to have had carpal tunnel surgery on the left hand that was believed to have helped his problems.  The Veteran was noted to not complain of pain, numbness, or tingling in that distribution of the median nerve of the left hand.  It was noted that there was possibly some scar tissue formation there, however the median nerve and levator muscles of the hands at thenar eminence were functioning normally as were the first dorsal interosseaous.  It was evidence that there was some post surgical decrease in sensibility in the median-innervated skin of the left hand in the radial three and a half fingers.  It was noted to be certainly possible that the ulnar nerve transposition that was done had not completely relieved the symptomology and the Veteran did have most of his complaints of paresthesias in the ulnar distribution of the left hand.

In September 2000 the Veteran was diagnosed with carpal tunnel syndrome.

In June 2003 the Veteran reported worsening mobility of the left upper extremity post surgery.  Carpal tunnel release surgery was noted to have been performed in 1994-1995.  This was followed directly by a cubital tunnel entrapment.  He has had a history of pain, and numbness in the left arm since left med. nerve decompression.  The Veteran reported that his left upper extremity cramps up and that he needs to use his right hand to hold up the left side.  He stated that the symptoms have increased with time.  Examination of the left upper extremity revealed strength of 4+/5 proximally and 5/5 distally.  Left upper extremity sensation was not intact, however, this was noted to have been more a cognitive status problem than a lack of sensation.  The Veteran complained of parasthesia since carpal tunnel syndrome.  Upon assessment the Veteran was noted to have had worsening symptoms over the years and that the CTS and cubital tunnel entrapments are most likely contributing to sensation changes in the forearm and hand.  Dupuytrens is contributing to cramping and tightness of fingers.  

A July 2003 VA treatment note indicated that "[a]pparently, the patient has left arm/hand paresthesias and loss of strength."

The Veteran underwent a neurological evaluation in October 2003.  The final electromyography (EMG) diagnosis was left carpal tunnel syndrome with mainly motor component slowing across the wrist segment.  This is probably residual from his old carpal tunnel resection.  There was a co-existant possible Martin Gruber anastomosis in the left upper extremity, which was of no clinical significance.  No evidence of a left ulnar neuropathy was found.  There was possible left C7 radiculopathy based on irritability of mild nature affecting the left C7 paraspinal and the left triceps muscle is noted.  The clinical diagnosis was either myofascial pain syndrome or possible cervical root irritation giving rise to diffuse paresthesias in the left upper extremity as being the most likely diagnosis.

In June 2004 a VA physician rendered the opinion that after:

[c]areful review of the clinical records, including multiple neurology and neurosurgical consultations, fails to identify any disability that was secondary to carelessness, lack of proper skill, error in judgment or similar instance of fault on the part of the department in furnishing hospital surgical treatment or an event not reasonably foreseeable.

In July 2009 the Veteran was afforded a VA examination.  It was noted that the Veteran was treated for left cubital tunnel syndrome with release at the right elbow in 1996 and with a left carpal tunnel release in 1995.  He had continued symptoms in the left hand after the cubital and carpal tunnel surgeries.  The Veteran also developed a left hand 4th digit Dupuytren's contracture and had spasms in the left hand and the fingers would flex.  He would occasionally drop items like cups or tools with the left hand and would occasionally get shooting pain up the left arm from the wrist.

After physical examination the Veteran was diagnosed with status post surgery, left carpal tunnel and cubital tunnel syndrome.  There was nerve dysfunction of neuralgia.  There were affects on daily living.  The examiner rendered the opinion that there was no loss of use of the left hand and that the Veteran was status post carpal tunnel release at the left wrist and cubital tunnel release at the left elbow.  There was no residual disability as a result of the surgeries.  The Veteran was noted to occasionally drop items from the left hand and that these were typical symptoms seen before and after carpal tunnel surgery.  There was no disability of the wrist or elbow and the current symptoms were typical of symptoms noted after these types of surgeries.  As such, there was no additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing care.  The examiner further noted that Dupuytren's contractures in the left hand were not related to the carpal tunnel or cubital tunnel surgery and there was no known cause for these contractures.  

In August 2010 the Veteran underwent a peripheral nerves examination.  The Veteran reported that he developed symptoms of left carpal tunnel syndrome in 1995 and that he had surgical release.  In 1996 the Veteran was treated for left cubital tunnel syndrome with release at the right elbow.  He indicated that he continued to have symptoms in the left hand after the cubital and carpal tunnel surgeries.  The Veteran developed left hand 4th digit Dupuytren's contracture and he also gets spasms in the left hand and the fingers which sometimes flex involuntarily.  He will occasionally drop items from the left hand and get pain shooting up the left arm from the wrist.

After examination the Veteran was found to have no loss of use of the left hand.  The Veteran was noted to be status post carpal tunnel release at the left wrist and cubital tunnel release at the left elbow.  The examiner noted that there was no residual disability as a result of these surgeries.  The occasional dropping of items from the left hand is a typical symptom seen before and after carpal tunnel surgery.  There was no disability of the wrist or elbow noted.  The examiner found that there was no additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing care.  In addition, the examiner noted that the Dupuytren's contractures in the left hand are not related to the carpal tunnel or cubital tunnel surgeries and there is no known cause for these contractures.  Dupuytren's contractures were reported to be idiopathic.

The Board finds that entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for loss of use of the left hand is not warranted.  Although the evidence reveals some left hand weakness, the preponderance of the evidence does not reveal that the Veteran has any loss of use of the left hand or any additional disability due to treatment, including the left carpal tunnel release and left cubital tunnel release surgeries.  The Veteran's post surgical symptoms have been noted to commonly preexist and postdate the surgery.  As such, entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for loss of use of the left hand is denied.




ORDER

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for blepharospasm is granted.

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for loss of use of the left hand is denied.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and adjustment disorder.  The Veteran contends that he currently suffers from PTSD due to an assault in service. 

In August 2010 the Veteran was afforded a VA PTSD examination.  After examination the examiner did not provide a diagnosis and indicated instead that the Veteran had a very complicated history with numerous evaluations.  The examiner noted that the Veteran required a neuropsychological evaluation.

In September 2010 the Veteran was afforded a VA neuropsychological evaluation.  After a thorough review of the prior examinations and an examination of the Veteran, the examiner diagnosed the Veteran with depression not otherwise specified versus adjustment disorder with depressed mood, intermittent explosive disorder, borderline intellectual functioning, and alcohol abuse.  The examiner provided the opinion that while the Veteran may have been emotionally traumatized by his solitary confinement in service, "it does not appear to have resulted in persistent symptoms that currently meet diagnostic criteria for PTSD."  The examiner continued to indicate that:

[t]he emotional instability that he has demonstrated over the years appears to have predated his military service, likely representing a continuation of pre-existing behavioral patterns.  His behaviors generally appear to represent deeply entrenched, maladaptive personality features, as noted by several previous medical providers and disability examiners.  The etiology of those behaviors, neurologic or otherwise, appears irrelevant for the purpose of this evaluation.  Taken collectively, it appears less likely than not that the Veteran's history of emotional instability is the result of his alleged altercation with Marine security or period of solitary confinement during his military service.

The Board notes that the examiner did not provide any opinion regarding whether the diagnosed depression is related to the Veteran's period of active duty.

The Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand the claim.

Since the claims file is being returned it should be updated to include VA treatment records compiled since August 2009.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since August 2009.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any psychiatric disorder, to include PTSD, depression, and adjustment disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology since service, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disorder, to include PTSD, depression, and adjustment disorder found to be present is related to or had its onset during service.  The rationale for all opinions expressed should be provided in a legible report.  

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


